F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                         FEB 16 2000
                      UNITED STATES COURT OF APPEALS

                                    TENTH CIRCUIT                   PATRICK FISHER
                                                                             Clerk


 JERRY KAME,
          Plaintiff - Appellant,                        No. 99-2275
 v.                                              (D.C. No. CIV-99-778-JP)
 ROBERT PERRY, Secretary of                            (D. New Mex.)
 Corrections, New Mexico Department
 of Corrections; JOHN SHANKS,
 Director of Adult Prisons, New
 Mexico Department of Corrections;
 JEFF SERNA, Interstate Compact
 Administrator, New Mexico
 Department of Corrections; and TIM
 LEMASTER, Warden, New Mexico
 State Penitentiary,
          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining Appellant’s brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      This is a pro se civil rights appeal. Plaintiff was transferred from a New

Mexico prison facility to one in Rhode Island. His complaint alleged a variety of

abuses committed or encouraged by Rhode Island prison officials. These claims

all relate to prison conditions in Rhode Island. He seeks damages and injunctive

relief from the defendants in this action, all of whom are New Mexico prison

officials. His theory is that they are liable because they transferred him to Rhode

Island and refused to return him to New Mexico or remediate his problems after

being notified of their existence.

      The trial court dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim against the New Mexico defendants. We have reviewed the

complaint, its attachments, the trial court’s sua sponte order of dismissal, and the

brief on appeal. We conclude that the trial court’s order correctly characterized

the plaintiff’s allegations and correctly dismissed plaintiff’s complaint. We

therefore affirm for the reasons given by the trial court and dismiss plaintiff’s

appeal as frivolous. 1



      1
       We are dismissing as frivolous the appeal of an action the district court
dismissed under 28 U.S.C. § 1915(e)(2)(B). For purposes of § 1915(g), both
dismissals count as strikes against plaintiff  . See Jennings v. Natrona County
Detention Ctr. , 175 F.3d 775, 780 (10th Cir. 1999) .

                                          -2-
AFFIRMED and DISMISSED.



                                Entered for the Court



                                Monroe G. McKay
                                United States Circuit Judge




                          -3-